In a negligence action to recover damages for personal injuries, etc., the defendants County of Suffolk and Helga Kroeber appeal from an order of the Supreme Court, Suffolk County (Gowan, J.), dated October 28, 1992, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the complaint is dismissed insofar as it is asserted against the appellants, and the action against the remaining defendant is severed.
We agree with the appellants’ contentions that the plaintiff has failed, as a matter of law, to raise a question of fact as to *470any negligence on the part of the appellants. Rosenblatt, J. P., Lawrence, Joy and Goldstein, JJ., concur.